DETAILED ACTION
Claims 1-22 are presented for examination.
Claims 1, 10 and 16 were amended.
Claims 21 and 22 are new.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-19, and 21-22 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Deshmukh, et al., US 2014/0095535, in view of Acker, US 2016/0171067 further in view of Al-Dossary et al. (US 2015/0094958)

	As to claim 1, Deshmukh teaches a method for processing a continuous data stream of events (Deshmukh ¶3) using a distributed event processing system (Deshmukh ¶¶65-68 & Fig. 1), the method comprising:
receiving, at a computing device of a plurality of computing devices in the distributed event processing system, a batch of events from an event stream, the event stream having an associated schema, the schema identifying one or more attributes for each event received via the event stream,
Deshmukh ¶5 & Fig. 1 teach a “batch” of events from a continuous input event stream bounded by a time-window and named an archived relation. Deshmukh ¶37 further teaches: An event stream has an associated schema "S," the schema comprising time information and a set of one or more named attributes.
the computing device comprised in a cluster of computing nodes in the distributed event processing system and the cluster of computing nodes comprising at least a subset of the plurality of computing devices in the distributed event processing system;
Deshmukh ¶¶65-68 & Fig. 1
processing, by the computing device, the first set of serialized data values corresponding to the first attribute against a set of one or more continuous queries
Deshmukh ¶127 teaches that transactions may be serialized, and Deshmukh ¶5-7 teach a continuous query configured to process incoming real-time data of the data stream or an archived relation of the data stream. The real-time data may include at least business event data [the instant specification at ¶60 identifies a “relation” as a bounded set of stream data] to generate a first set of output events;
and transmitting, by the computing device, the first set of output events to a user.
Deshmukh Fig. 3 and ¶¶159-162 teach processing and selecting events then outputting to event sinks including a cache. Deshmukh ¶¶51,59 gives particular examples of user views of processing output

However, Deshmukh may not explicitly teach every element of the follow limitations as disclosed by Acker:
identifying, by the computing device, a first data type1 of a first attribute of the one or more attributes for each event in the batch of events;
Acker ¶62: At 302, the first column; Acker ¶28 analyzes column (attributes) data type, i.e., format such as character or integer
determining, by the computing device, a first type of data compression to be performed on data values represented by the first attribute for each event in the batch of events, the first type of data compression determined based at least in part on the first data type of the first attribute;
Acker ¶¶26-29 teach selective combinations of compression methods (“e.g., ZIP or GZIP”) and serialization based on column type (“data type”) and estimated transfer rates; Acker ¶28 analyzes column data attributes, format such as character or integer, and contents such as minimal and maximal values, to support the determination; please note that Acker ¶11 discloses data serialization, in itself, as a form of data compression: “the amount of data is reduced during the serialization/deserialization process;” the instant specification likewise roughly equates serialization and data compression at ¶¶160-161 (¶¶182-183 in the PGPUB 2018/0075107)
generating a first set of serialized data values for the first attribute based at least in part on the determined first type of data compression to be performed;
In addition to Acker ¶¶26-29 and Acker ¶11, Acker ¶70 teaches “In some cases, more than one serialization scheme can be determined for one column,” and Acker ¶37 teaches an implementation with “data compression after the serialization process” [i.e., the “serialized data values” are directly based on the “type of data compression” column data type]
storing, by the computing device, the first set of serialized data values represented by the first attribute;
Acker ¶77 teaches processing and storing attribute-by-attribute (i.e., column-by-column): “serialization schemes for the column can be written to the transfer medium.”

However, Deshmukh may not explicitly teach every element of the follow limitations as disclosed by Al-Dossary:
…a required number of bits to store the data values represented by the first attribute, and a set of unique data values represented by the first attribute; (Paragraphs 9 and Claim 15 – teaches string input data values in digital bit format for data points of geophysical attributes)

It would have been obvious to a person having ordinary skill in the art, having the teachings of Deshmukh, Acker and Al-Dossary before the effective filing date of the claimed invention, to combine their processing methods because Acker ¶¶27-29 teaches selective combinations of data compression and serialization to optimize data transfer rates, and Acker ¶48 teaches data streaming compatible with Deshmukh’s continuous queries, furthermore, Al-Dossary, Abstract and paragraph 8 teaches multi-attribute integration and classification by a data processing system by converting geophysical attributes into a merged serialized bit structure. The references are so related that appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results, without any change in the elements’ respective functions.
One would have been motivated to modify Deshmukh with Acker “for improving data transferring efficiency” (Acker ¶2) and with Al-Dossary “for improved data processing system” (Al-Dossary Paragraph 8).

	As to claim 2, the combination of Deshmukh and Acker teaches the method of claim 1.

Acker further teaches wherein processing, by the computing device, the first set of serialized data values further comprises: generating, by the computing device, a first set of de-serialized data values corresponding to the first attribute based at least in part on the first set of serialized data values;
Acker ¶79 teaches de-serializing data that had been serialized: “deserialization schemes can be performed according to the serialization schemes.”

Deshmukh further teaches: and processing, by the computing device, the first set of de-serialized data values corresponding to the first attribute against the set of one or more continuous queries to generate the first set of output events.
Deshmukh ¶¶159-162 and Fig. 3 teach processing on original pre-serialized format data; serialization and compression are intermediate formatting steps that save storage space and data transmission bandwidth; i.e., the original formats are restored for processing by inverse methods of de-serialization and de-compression

	As to claim 3, the combination of Deshmukh and Acker teaches the method of claim 2. Acker further teaches: wherein generating, by the computing device, the first set of de-serialized data values corresponding to the first attribute further comprises:
identifying, by the computing device, the first type of data compression performed on the data values represented by the first attribute;
Acker ¶29 teaches data compression suitable for data type (i.e., “column”): “select a compression method per column”
and de-serializing, by the computing device, the first set of serialized data values represented by the first attribute in accordance with the first type of data compression.
Acker ¶79 teaches de-serializing data that had been serialized: “deserialization schemes can be performed according to the serialization schemes.”

	As to claim 4, the combination of Deshmukh and Acker teaches the method of claim 1. Acker further teaches: further comprising:
identifying, by the computing device, a second data type of a second attribute of the one or more attributes for each event in the batch of events, the second data type being different from the first data type;
Acker ¶¶60-77 and Fig. 3A, Fig. 3B, Fig. 4, and Fig. 5 teach multiple columns (attributes) and multiple data types including Fig. 4 “Character Scheme 430 and Integer Scheme 432” as different data types
determining, by the computing device, a second type of data compression to be performed on data values represented by the second attribute for the events in the batch of events, the second type of data compression being different from the first type of data compression;
Acker ¶29 teaches data compression suitable for each of different data types (i.e., “column”): “select a compression method per column”
Acker ¶82: “In some implementations, the second column can be serialized using a replication scheme” [replication a different type of compression from character or integer schemes]
based at least in part on the determining, generating, by the computing device, a second set of serialized data values represented by the second attribute;
Acker ¶82: “Table 4 represents an example of the second column serialized using the replication scheme”
and storing, by the computing device, the second set of serialized data values represented by the second attribute.
Acker ¶81: “In some cases, the replication scheme can take advantage of the subsequent replication of data values by storing the data value once, preceded or followed by a counter of the number of subsequent replications”

As to claim 5, the combination of Deshmukh and Acker teaches the method of claim 4. Acker further teaches: wherein the second type of data compression is determined based at least in part on the second data type of the second attribute.
Acker ¶29 teaches data compression suitable for each of different data types (i.e., “column”): “select a compression method per column”

	As to claim 6, the combination of Deshmukh and Acker teaches the method of claim 4. 

Acker further teaches further comprising processing, by the computing device, the second set of serialized data values, the processing comprising:generating, by the computing device, a second set of de-serialized data values corresponding to the second attribute based on the second set of serialized data values;
Acker ¶86: “FIG. 8 is a flow diagram of a method 800 illustrating a deserialization process based on a replication scheme”

Deshmukh further teaches: and processing, by the computing device, the second set of de-serialized data values corresponding to the second attribute against the set of one or more continuous queries to generate a second set of output events.
Deshmukh ¶¶159-162 and Fig. 3 teach processing on original pre-serialized format data; serialization and compression are intermediate formatting steps that save storage space and data transmission bandwidth; i.e., the original formats are restored for processing by inverse methods of de-serialization and de-compression)

	As to claim 7, the combination of Deshmukh and Acker teaches the method of claim 4. Acker further teaches wherein the first type of data compression or the second type of data compression comprises at least one of a base compression technique, a value index compression technique, or a precision reduction and value index compression technique.
Acker ¶29 teaches data compression suitable for each of different data types (i.e., “column”): “select a compression method per column” [the various techniques are not defined by the specification; “base” compression is presumed equivalent to compression “based” on the data type, as taught by Acker]

	As to claim 9, the combination of Deshmukh and Acker teaches the method of claim 1. Acker further teaches wherein the first data type of the first attribute is a numeric data type and the second data type of the second attribute is a non-numeric data type.
Acker ¶28: “fast serialization schemes can use the knowledge about data format, data content, or a combination thereof. The knowledge of data format may include character, integer, or other formats”

	As to claim 10, it is rejected on the same grounds as claim 1, but in addition, Deshmukh teaches a computer-readable medium storing computer-executable instructions that, when executed by one or more processors, configures one or more computer systems to perform a method.
Deshmukh Fig. 1

	As to claim 11, it is rejected on the same grounds as claim 2.
	As to claim 12, it is rejected on the same grounds as claim 3.
	As to claim 13, it is rejected on the same grounds as claim 4.
	As to claim 14, it is rejected on the same grounds as claim 5.
	As to claim 15, it is rejected on the same grounds as claim 7.

	As to claim 16, it is rejected on the same grounds as claim 1, but in addition, Deshmukh teaches a distributed event processing system, comprising: a memory storing a plurality of instructions; and a processor configured to access the memory, the processor further configured to execute the plurality of instructions.
Deshmukh Fig. 1

	As to claim 17, it is rejected on the same grounds as claim 2.
	As to claim 18, it is rejected on the same grounds as claim 4.
	As to claim 19, it is rejected on the same grounds as claim 5.

	
Claim 21: The combination of Deshmukh, Acker and Al-Dossary teach, the method of claim 1, further comprising determining a total number of bits for storing the data values represented by the first attribute, wherein the first type of data compression to be performed on the data values represented by the first attribute is determined based at least in part on the total number of bits (Paragraph 34, step 32 – teaches input attributes are scaled or subjected to data value compression to an 9 bit data range, with values within min and max, Al-Dossary).

Claim 22: The combination of Deshmukh, Acker and Al-Dossary teach, the method of claim 1, wherein the required number of bits to store the data values represented by the first attribute is determined based at least in part on computing a range of the data values represented by the first attribute (Paragraph 34, Step 32 – teaches a required number of bits to be store the data value of a attribute based on a range of the data values, Al-Dossary).


Claims 8, 20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Deshmukh, et al., US 2014/0095535, in view of Acker, US 2016/0171067 and Al-Dossary et al. (US 2015/0094958) and further view of Jerzak, US 2015/0169786.

	As to claim 8, the combination of Deshmukh, Acker and Al-Dossary teaches the method of claim 1. However, the combination may not explicitly teach every element of the follow limitations as disclosed by Jerzak: wherein, processing, by the computing device, the first set of serialized data values corresponding to the first attribute further comprises:
identifying, by the computing device, a set of one or more operations to be performed on each event in the batch of events based on the set of one or more continuous queries;
Jerzak ¶3: “Within an ESP system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG).”
representing, by the computing device, the set of one or more operations as a continuous query language (CQL) Resilient Distributed Dataset (RDD) Directed Acyclic Graph (DAG) of transformations, wherein the COL RDD comprises a snapshot of the event stream ingested during a time period;
Jerzak ¶3: teaches an event-stream continuous query (CQL), and Jerzak ¶17 with Fig. 2 disclose a “parsed ESP query (e.g., parsed query 109) can be represented as a DAG”
and processing, by the computing device, the first set of serialized data values corresponding to the first attribute against the CQL transformations to generate the first set of output events.
Jerzak ¶3,21,42-43, Fig. 3, and Fig. 6: “At operation 612, a merge node is created in the DAG 300, the merge node consolidating data from the grouping and the duplicates of the grouping. At operation 614, the input query is resolved by processing data from one or more event streams 104A-104E using the DAG 300.”

It would have been obvious to a person having ordinary skill in the art, having the teachings of Deshmukh and Jerzak before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary event stream processors, and their similarities and overlap are such that appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results, without any change in the elements’ respective functions.
One would have been motivated to modify Deshmukh with Jerzak to improve processing efficiency because Jerzak discloses methods “to create an optimal partitioned query 112 (an optimal DAG) to better utilize system resources” (Jerzak ¶15).

As to claim 20, it is rejected on the same grounds as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interpretation notes for examination purposes:
        
        the claim term “data type” is interpreted to be equivalent to a column data format such as character or numeric; and,
        
        the claim term “attribute” is interpreted to be equivalent to a “column” in the terminology of relational data; and, 
        
        the claim term “serialized data values” is interpreted for examination purposes to be equivalent to “compressed data values,” i.e., the output of a data compression process.
        
        The instant specification warrants these interpretations in examples at ¶¶160-161 (¶¶182-183 in the PGPUB 2018/0075107), referring to this application’s Fig. 12: 
        
        “an attribute, in some examples, may refer to a column that stores data values for a tuple(event) in the set of input tuples … If the identified data type of the attribute is a numeric data type, then … a numeric value compression technique … is to be applied on the data values represented by the attribute. At 1214, the process includes generating a set of serialized data values for the attribute as a result of the application of the numeric value compression technique on the data values stored by the attribute.”